Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the amendment and remarks filed on 01/05/2021.
2.	Claims 1 and 12 have been amended.
3.	Claims 19-21 have been previously withdrawn.
4.	Claims 1-18 have been rejected.
Response to Arguments
5. 	Applicant's arguments filed on 01/05/2021 with respect to the rejections under pre-AIA  35 U.S.C. 103(a) of claims 1-18 have been fully considered but are moot in view of new grounds of rejection.
 
Claim Rejections - 35 USC §112
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
6.	 Claims 1 -18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such 
The dependent claims 2-11 and 13-18 are rejected under the same reason.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
7.	 Claims 1 -18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 12 recite the limitation “downloading, by a super node, layers of container image files from a source station”. It is not dear that the layers will be downloaded to which destination. The claims do not recite any destination that where the layers will be downloaded. Therefore, it is not clear that downloaded the layers from the source station to which location. 
Amended Claim 1 recites the limitation “transmitting of the slice information and the target node causing the client device to initiate a download of slices from the at least 
Claims 2-11 are rejected under the same reason.
Claim 12 recite the limitation “transmitting the slice information and at least one target node to the client device, the transmitting of the slice information and the target node causing the client device to initiate a download of slices from the super node to the at least one target node”.  It is not clear from the claim language that where the slices will be downloaded, in the target node or the client node. The current specification describes in paragraph [0008] ‘transmitting, by the super node, the slice information and at least one target node to the client device, the transmitting of the slice information and the target node causing the client device to initiate a download of slices from the super node and the target node”. The specification does not disclose “initiate a download of slices from the super node to the at least one target node” as described in the claims 12.
Claims 13-18 are rejected under the same reason. 
The Applicant has agreed that the claim language of claim 12 is not right.  It should be amended as the limitation described in claim 1 and the claim 1 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Please see the above 35 USC 112 second paragraph rejection. 
For the above reason it is not possible to apply any prior art to reject claims 1-18.



Conclusion
8.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
Day (US 20130159469) discloses:   first rendered layer of the image is downloaded to the client browser within a defined time limit; a client requests the image 1511 for a particular download speed; Customer.speedera.net is mapped to a collection of delivery nodes represented by point of presence servers; The client then retrieves the content from the specified delivery node 117, 119.
Sun (US 20200366655) discloses:  a resource download method is provided. The method includes sending, by a first node, IaaS feature information, of the first node, in a cloud computing service to a tracking node in a P2P network, receiving, by the first node, peer node information of the P2P network from the tracking node, where the peer node information includes one or more node identifiers, and one or more priorities of the one or more node identifiers corresponds or correspond to a matching degree between a corresponding node and the IaaS feature information of the first node, selecting, by the first node, one or more second nodes in the P2P network based on the peer node information, and downloading, by the first node, a target resource from the one or more second nodes.
Okamura (US 20060053226) discloses: a client apparatus requests an application layer of the private sever 60 for loading image data. The request from the client apparatus for loading image data is received by an http protocol handler. Next, the application layer communicates with the control layer to enable the http protocol handler to call the module "Network Loader" of the control layer module to request for downloading image data.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/CHAMELI DAS/Primary Examiner, Art Unit 2196